DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 8-9 of the Response:
“Moreover, one of ordinary skill in the art after reading the specification would understand that the scope of claim 1 is definite. For instance, Applicant's specification states that the optical intensity for light to pass from the interior of the stomach to the exterior of the body is lower than the optical intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body. See, e.g., Applicant's published application at  [0051]. Further, one of ordinary skill in the art would understand that the stomach, lungs, and trachea are anatomical elements of the human body shared by all human beings. As such, despite variability in the characteristics (e.g. volume, weight) of these anatomical elements from person to person, there exist a specific value for the light intensity required to pass through each individual anatomical element for each person. Therefore, one of ordinary skill in the art would understand that there exists a specific value for "a first intensity required for light to pass from the interior of the stomach to the exterior of the body" as well as a specific value for "a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body" peculiar to that body. One of ordinary skill in the art would further understand, based on, e.g. Applicant's published application at  [0051], that while those values may depend on the body's characteristics, the first light intensity associated with the interior of the stomach is lower than the second light intensity associated with the interior of the lungs and trachea. In other words, one of ordinary skill in the art would understand that the claimed subject matter of the present application is not directed to any specific values for the first and second intensities, but directed to setting the light intensity within the range between a first intensity and a second intensity based on the body's characteristics, where the first intensity is lower than the second intensity by comparison. Moreover, to the extent that the Office is rejecting the claim because it does not recite additional limitations (i.e., the claim is allegedly too broad), the Office is reminded that "[b]readth of a claim is not to be equated with indefiniteness." MPEP § 2173.04. That is, "[a] broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined."
In response, the Examiner respectfully asserts that although one of ordinary skill in the art may know that there is an intensity value that exists between a first intensity a first intensity required for light to pass from the interior of the stomach to the exterior of the body and a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body one of ordinary skill in the art may not know what these values are for each person with different body characteristics.  Therefore, someone may be required to predict intensity values for differing body characteristics and therefore may not always lead to the desired outcome. Therefore it is unclear what intensity value is required and therefore claims 1 and 3-4 remain rejected under 35 USC § 112(b).

The Applicant asserts on page 10 of the Response:
“Applicant respectfully traverses the rejections of claims 5 under 35 U.S.C. § 102(a)(1) as allegedly being anticipated by Ina. At a minimum, Ina does not teach "wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body." Office Action at 8. Ina at most discloses increasing "the amount of light radiated into the body...", whereby "the amount of light emitted outside the body is increased, so that the position of the tip of the tube can be easily confirmed." Ina at page 4, para. 15. Ina does not disclose or suggest setting the light intensity within a range between a first intensity and a second intensity based on the difference in light intensities between the interior of the stomach and the interiors of the lungs and trachea, nor does Ina disclose or suggest setting an upper limit for the light intensity.”
In response, the Examiner respectfully asserts that the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant asserts on pages 11-12 of the Response:
“As such, Applicant respectfully traverses the rejections under 35 U.S.C. § 103 as allegedly being obvious over Ina, and in view of Wilson. A primafacie case of obviousness cannot be established based on these references. At a minimum, neither Ina nor Wilson teaches or suggests "wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body." As discussed above, the device in Ina does not teach or suggest the aforementioned limitation. At the same time, Wilson, at a minimum, does not disclose setting the light intensity based on an intensity value which is "lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body." (Emphasis added). In other words, Wilson does not teach setting the light intensity based on an upper limit. Therefore, the light in Wilson can be visually detected outside the body evenwhen the tube is not situated in the stomach. For example, Wilson describes that even when the lighted tip of the tube is located in the chest cavity (i.e. outside of the stomach interior), light can still be seen outside the subject's body (Wilson at para. 0121). Hence the device in Wilson relies on at least multiple visual inspections until the light "became very bright and was easily tracked as it passed across the abdomen within the stomach." Id. (Emphasis added). 
In the present disclosure, on the other hand, the situation in which light can be seen from inside the lungs or trachea is regarded as "false-positive," and thus such situation never occurs in the present invention. In this regard, Applicant's specification describes that one of the features was to avoid the need for multiple visual confirmations in order to determine the position of the stomach (such as the multiple visual confirmations disclosed in Wilson, in which the above "false-positive" can occur). In particular, according to Applicant's specification, "According to this configuration, there is no need to determine the position of the stomach during visual confirmation of the light by the operator or analysis of the image data, and it can be determined that the medical tube T has appropriately reached the stomach simply by determining whether or not the light can be confirmed." See Applicant's published application at [0051].”
In response, the Examiner respectfully asserts that although Wilson discloses a very weak light being seen in a dark room from the chest area, this very weak light may not be seen in a lit room because background/ambient light causes noise.  The current application does not require a dark or lit therefore the intensity disclosed in Wilson may have the same effect as having an intensity “lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body" if used in a room with background light.  Applicant argues that the intensity value of Wilson would require multiple visual inspections however it is interpreted that it would require multiple visual inspections in the current application to notice when a light can be seen through the stomach.  As disclosed in Wilson the light changes from very week in the chest to very strong in the stomach therefore if one of ordinary skill in the art understands that a certain level of intensity is required to pass through each anatomical element as stated by the applicant then one of ordinary skill in the art would recognize the very week signal seen in the chest area will become much stronger once the tube reaches the stomach.  Additionally, one would have motivation to decrease the intensity of the light of Wilson to decrease the energy produced by the optical fiber and therefore generating less heat to the surrounding tissue. One of ordinary skill in the art would recognize a slight decrease in intensity would provide the same benefit of seeing when the catheter has reached the stomach as the light emitted from the stomach was very bright with the intensity disclosed by Wilson.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“Processing unit configure to control” in claim 6
“storage unit for controlling” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The processing unit is described in paragraph [0027] by reciting “The processing unit 13 is a CPU or the like”.
The storage unit is described by reciting “The storage unit 14 is constituted by a nonvolatile memory or the like, such as an EEPROM (Electronically Erasable and Programmable Read Only Memory)”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 5, claims 1 and 5 recite “wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body”.  Under broadest reasonable interpretation it is unclear what intensity values are required for the first intensity and the second intensity.  Specifically, Fig. 3 discloses a living body window which is a range for light to pass through the living body which is interpreted to be any part of the living body and the specification discloses in Para [0065] “the optical intensity required for light to pass from the interior of the stomach to the exterior of the body is lower than the optical intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body. Therefore, the light source, such as the light 10, may be set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body”. Therefore, the specification does not define what light intensities are required for light to pass from the interior of the stomach to the exterior of the body but not pass from the interior of the lungs and trachea to the exterior of the body. Consequently, one of ordinary skill in the art would not be appraised of the meets and bounds of the scope of the claim given the specification in the instant application.
Clarifications are requested via amendments.
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ina (JP2013198644A), and further in view of Wilson (US 20060036164).
Regarding Claim 1, Ina discloses A medical tube position confirmation system for confirming the position of a medical tube that is used to supply nutrients to the interior of a body by means of tube feeding while an end portion thereof is inserted into (placed in) the stomach (Pg.5 Para.13 – “First, similarly to the tube tip position confirmation device 1 according to the first embodiment, the supply tube 2 is inserted into the stomach in the body, and the light guide unit 4 is further inserted from the distal portion 3 side of the supply tube 2 to the distal end thereof”, Pg.2 description: para. 1-2 – “The present invention relates to a tube tip position confirmation device for confirming the position of a distal end portion of a supply tube that supplies a liquid substance into the body or a lead-out tube that is led out of the body. Conventionally, as described in Patent Document 1, as a supply tube for supplying liquids such as nutrients into the body when a debilitating elderly person or cancer patient cannot take a meal from the mouth There are a feeding tube, a catheter as described in Patent Document 2, and the like”), the system comprising: 
a light guide that is configured to guide light entering through an incident end portion so that the light exits through an exit end portion, and is configured to be insertable into the medical tube so that the exit end portion is disposed in the interior of the stomach (Pg. 4 Para. 11 – “First, the supply tube 2 is inserted into the stomach in the body. At this time, the light guide 4 may be already inserted into the supply pipe 2 or may be inserted into the supply pipe 2 after the supply pipe 2 is inserted into the body. The light guide 4 is inserted until the tip 5 protrudes from the tip 3 side of the supply pipe 2”, Pg.4 Para.11 – “And the irradiation part 6 will be in the state which protruded from the front-end | tip part 3 side of the supply pipe | tube 2, and will be in the state which protruded from the supply pipe | tube 2 in the body”, the irradiation part is located at the distal end of the light guide and emits light): and 
a light source that is optically connected to the incident end portion of the light guide and emits light containing wavelengths in a region of 650nm or more and 950nm or less that pass through a living body (Pg.4 Para.2 – “light emitting unit 7 that emits light to supply light to light guide unit 4”, Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, As shown in Fig. 1 the light emitting unit 7 is connected to the proximal end of the supply tube/light guide, Pg.2 Para. 19 – “According to such a configuration, the light emitting unit irradiates the body with light having a wavelength of 600 nm or more and less than 650 nm” 650nm being within the claimed range), 

    PNG
    media_image1.png
    613
    454
    media_image1.png
    Greyscale

Conversely Ina does not teach wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body
However Wilson discloses wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body (Para [0121] – “A critical stage of the insertion was noted when the tip of the light-guided nasogastric tube passed into the chest cavity of the patient, after which the emitted light could be seen, but only very weakly, as the light emitted from the distal end of the tube passed through the chest. However, as the lighted tip emerged from the chest into the stomach, the signal became very bright and was easily tracked as it passed across the abdomen within the stomach”, therefore a light was emitted at an intensity that was close to a range between a first intensity required for light to pass from the interior of the stomach to the exterior of the body and a second intensity required for light to pass from the interior of the stomach to the exterior of the body”).
The disclosure of Wilson is an analogous art considering it is in the field of determining the location of a catheter/tube including feeding tubes by identifying light emitted from the inside of the body to the outside of the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the light intensity of Wilson to the system of Ina to achieve the same results. One would have motivation to combine because “as the lighted tip emerged from the chest into the stomach, the signal became very bright and was easily tracked as it passed across the abdomen within the stomach” (Para [0121]), therefore using the intensity disclosed one can see when the distal end of the tube reaches the stomach).
Regarding Claim 3, Ina and Wilson disclose all the elements of the claimed invention as cited in
Claim 1.
Ina discloses further comprising an imaging unit for capturing an image of the living body on the basis of at least the light that exits through the exit end portion of the light guide and passes through the living body (Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, Pg.5 Para. 15 – “the imaging device 19 starts photographing with the photographing unit 21 in synchronization with the light emission timing of the light emitting unit 18. Then, the light that has passed through the body and leaked out of the body can be photographed”).
Regarding Claim 4, Ina and Wilson disclose all the elements of the claimed invention as cited in Claims 1 and 3.
Ina discloses further comprising an image data storage unit for storing image data generated when the imaging unit captures an image of the living body (Pg.5 Para.5 – “The imaging device 19 captures the distal end portion 3 of the tube 2 inserted into the body from outside the body in a moving image format or a still image format, and a moving image or still image captured by the imaging unit 21. Photographed by the image processing unit 22 to be processed, the storage unit 23 capable of storing the moving image or the still image”).
Regarding Claim 5, Ina discloses A method of confirming the position of a medical tube that is used to supply nutrients to the interior of a body by means of tube feeding while an end portion thereof is inserted into (placed in) the stomach (Pg.5 Para. 12 – “Next, a method for confirming the position of the distal end portion 3 of the supply pipe 2 by the pipe distal end position confirming device 17 according to the present embodiment will be described with reference to FIGS. 4 and 5”, Pg.5 Para.13 – “First, the supply tube 2 is inserted into the stomach in the body”, Pg.2 description: para. 1-2 – “The present invention relates to a tube tip position confirmation device for confirming the position of a distal end portion of a supply tube that supplies a liquid substance into the body or a lead-out tube that is led out of the body. Conventionally, as described in Patent Document 1, as a supply tube for supplying liquids such as nutrients into the body when a debilitating elderly person or cancer patient cannot take a meal from the mouth There are a feeding tube, a catheter as described in Patent Document 2, and the like”), which comprises the steps of:
inserting a light guide configured to guide light entering through an incident end portion so that the light exits through an exit end portion into the medical tube by a predetermined length, starting with the exit end portion (Pg. 4 Para. 11 – “First, the supply tube 2 is inserted into the stomach in the body. At this time, the light guide 4 may be already inserted into the supply pipe 2 or may be inserted into the supply pipe 2 after the supply pipe 2 is inserted into the body. The light guide 4 is inserted until the tip 5 protrudes from the tip 3 side of the supply pipe 2”, the light guide is inserted until the tip protrudes from the tip of the supply pipe therefore there is a predetermined length, Pg.4 Para.11 – “And the irradiation part 6 will be in the state which protruded from the front-end | tip part 3 side of the supply pipe | tube 2, and will be in the state which protruded from the supply pipe | tube 2 in the body”, the irradiation part is located at the distal end of the light guide and emits light);
optically connecting a light source that emits light containing wavelengths in a region of 650nm or more and 950nm or less that pass through a living body to the incident end portion of the light guide (Pg.4 Para.2 – “light emitting unit 7 that emits light to supply light to light guide unit 4”, Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”, As shown in Fig. 1 the light emitting unit 7 is connected to the proximal end of the supply tube/light guide, Pg.2 Para. 19 – “According to such a configuration, the light emitting unit irradiates the body with light having a wavelength of 600 nm or more and less than 650 nm” 650nm being within the claimed range); and
causing the light source to emit light (Pg.4 Para.12 – “The light emitted from the light emitting unit 7 is guided to the light guide unit 4 and reaches the irradiation unit 6”).
Conversely Ina does not teach wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body.
However Wilson discloses wherein the light source is set to emit light at an intensity that equals or exceeds a first intensity required for light to pass from the interior of the stomach to the exterior of the body but is lower than a second intensity required for light to pass from the interior of the lungs and trachea to the exterior of the body (Para [0121] – “A critical stage of the insertion was noted when the tip of the light-guided nasogastric tube passed into the chest cavity of the patient, after which the emitted light could be seen, but only very weakly, as the light emitted from the distal end of the tube passed through the chest. However, as the lighted tip emerged from the chest into the stomach, the signal became very bright and was easily tracked as it passed across the abdomen within the stomach”, therefore a light was emitted at an intensity that was close to a range between a first intensity required for light to pass from the interior of the stomach to the exterior of the body and a second intensity required for light to pass from the interior of the stomach to the exterior of the body”).
The disclosure of Wilson is an analogous art considering it is in the field of determining the location of a catheter/tube including feeding tubes by identifying light emitted from the inside of the body to the outside of the body.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the light intensity of Wilson to the system of Ina to achieve the same results. One would have motivation to combine because “as the lighted tip emerged from the chest into the stomach, the signal became very bright and was easily tracked as it passed across the abdomen within the stomach” (Para [0121]), therefore using the intensity disclosed one can see when the distal end of the tube reaches the stomach).
Regarding Claim 6, Ina and Wilson disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ina does not teach further comprising a processing unit configured to control the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity.
However, Wilson discloses further comprising a processing unit configured to control the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity ([0113] – “Additionally, the processing center can be used to control the light source to allow for various types of light signals to be coupled into the waveguide”, therefore the processing center controls the intensity used in the feeding tube in [0121] as cited above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the processing unit of Wilson to the system of Ina to achieve the same results. One would have motivation to combine because it allows one to “to quickly, easily and precisely guide a catheter or other invasive delivery tube or device to an exact location within the patient”.
Regarding Claim 7, Ina and Wilson disclose all the elements of the claimed invention as cited in Claims 1 and 6.
Conversely Ina does not teach further comprising a storage unit for storing control information,	wherein the processing unit is configured to control the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity based on the control information stored in the storage unit.
However, Wilson discloses further comprising a storage unit for storing control information ([0113] discloses control information such as modulating the input of the light to correspond with any modulation in the photodetector therefore it can be interpreted this information is stored), wherein the processing unit is configured to control the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity based on the control information stored in the storage unit ([0113] – “Additionally, the processing center can be used to control the light source to allow for various types of light signals to be coupled into the waveguide… According to this embodiment, the amount/intensity of light emitted from the light source device is controlled”, therefore the processing center controls the intensity used in the feeding tube in [0121] as cited above additionally as recited above it is interpreted the control information of the processing center is stored to be performed continuously).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the processing unit of Wilson to the system of Ina to achieve the same results. One would have motivation to combine because it allows one to “to quickly, easily and precisely guide a catheter or other invasive delivery tube or device to an exact location within the patient”.
Regarding Claim 8, Ina and Wilson disclose all the elements of the claimed invention as cited in Claim 5.
Conversely Ina does not teach further comprising the step of controlling the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity.
However, Wilson discloses further comprising the step of controlling the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity ([0113] – “Additionally, the processing center can be used to control the light source to allow for various types of light signals to be coupled into the waveguide… According to this embodiment, the amount/intensity of light emitted from the light source device is controlled”, therefore the processing center controls the intensity used in the feeding tube in [0121] as cited above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the processing unit of Wilson to the method of Ina to achieve the same results. One would have motivation to combine because it allows one to “to quickly, easily and precisely guide a catheter or other invasive delivery tube or device to an exact location within the patient”.
Regarding Claim 9, Ina and Wilson disclose all the elements of the claimed invention as cited in Claims 5 and 8.
Conversely Ina does not teach wherein the step of controlling the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity is performed based on control information.
However, Wilson wherein the step of controlling the light source to emit light at an intensity that equals or exceeds the first intensity but is lower than the second intensity is performed based on control information ([0113] – “Additionally, the processing center can be used to control the light source to allow for various types of light signals to be coupled into the waveguide… According to this embodiment, the amount/intensity of light emitted from the light source device is controlled”, therefore the processing center controls the intensity used in the feeding tube in [0121] as cited above, it is interpreted there would be control information for the processor to control the light intensity).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ina to incorporate the processing unit of Wilson to the method of Ina to achieve the same results. One would have motivation to combine because it allows one to “to quickly, easily and precisely guide a catheter or other invasive delivery tube or device to an exact location within the patient”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./              Examiner, Art Unit 3793                                                                                                                                                                                          
/JASON M IP/Primary Examiner, Art Unit 3793